Opinion

PER CURIAM.
The judgment of the trial court in this case must be reversed and the case remanded for the purpose of making factual findings to determine whether the defendant MFR of East Hampton, LLC, has standing to assert its claim to an interest in the property under foreclosure and to otherwise participate in the proceedings. We retain jurisdiction over this appeal for purposes of any further appellate proceedings, without the necessity of filing another appeal.
The judgment is reversed and the case is remanded for further proceedings consistent with this opinion.